Citation Nr: 0941821	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1976 to 
February 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the Veteran appeared before the 
undersigned for a video hearing on June 20, 2007.  
Unfortunately a transcript of the hearing could not be 
obtained.  The Board offered the Veteran an opportunity to 
testify again before the Board; however, the Veteran declined 
the opportunity in writing in January 2008.  

The Board apologizes for this problem and will not let this 
situation negatively impact the Veteran's claim. 

Briefly, this matter was remanded in August 2008 for 
development, which has been completed.


FINDING OF FACT

The Veteran's service connected foot disability is not 
characterized by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use, 
indications of swelling on use, and characteristic 
callosities


CONCLUSION OF LAW

The criteria for entitlement to a rating greater than 10 
percent for a bilateral foot condition have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5299-
5276, 5280, 5284 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims.

The Veteran seeks an increased rating for her bilateral 
tendonitis of the feet.  The disability is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5299-5276 (2009).  The hyphenated diagnostic code in 
this case indicates that the unlisted foot disorder (5299) is 
the service- connected disorder and that the pes planus under 
Diagnostic Code 5276 is a residual condition.

Under DC 5276, a 10 percent rating, regardless of whether the 
condition is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, DC 5276.

The Veteran had a VA examination in January 2009.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported aching and tingling of 
both feet, as well as pain, stiffness, fatiguability, and 
lack of endurance while standing and walking of the left 
foot.  She had the same symptoms, except for stiffness, of 
the right foot.

The Veteran reported1 to 3 flare-ups per month.  She reported 
that prolonged walking causes flare-ups, alleviated by rest.  
She is able to stand for 15 to 30 minutes and walk a quarter 
mile.  The examiner found no evidence of painful motion, 
swelling, tenderness, instability, weakness, or abnormal 
weight bearing for either foot.  The examiner found mild 
hallux valgus of the right foot, to about 5 degrees, with 
normal range of motion of the toes.  The examiner noted that 
the Veteran's gait was slow and deliberate and that she wears 
a back brace.

On x-ray, minimal to mild hallux valgus of the right foot and 
minimal hallux valgus of the left foot was noted.  She has 
apparent pes cavus of both feet.  Regarding the pes cavus, 
the examiner stated that the examination was not likely 
performed in the weight-bearing position.  It was noted that 
the Veteran has a minor abnormality of her feet.

The diagnosis is bilateral foot tendonitis, and the examiner 
stated that it moderately affects the Veteran's ability to do 
chores, exercise, and participate in sports and recreation.  
The disability mildly affects shopping.  The examiner noted 
that the Veteran voluntarily retired due to her feet and back 
pain.  She did not have an official medical retirement.

The Veteran was afforded a VA examination in March 2005.  The 
examiner was not provided with the claims file for review; 
however, the examiner's failure to review the claims file in 
conjunction with the examination does not prejudice the 
Veteran as it is the Veteran's current condition that is at 
issue, and it appears that the examiner performed a thorough 
physical examination.  

The Veteran reported bilateral foot pain in the dorsum of the 
feet over the proximal medial aspect.  She stated that her 
feet are dull and achy and that she uses nonsteroidal anti-
inflammatory drugs at times.  She said her pain is 
exacerbated by standing and working and she has the sensation 
of feeling tired in the feet.  The Veteran reported wearing 
shoe inserts.  The physical examination showed nickel sized 
calluses on her great toes and a dime sized corn on the 
dorsum of the left fifth digit.  Range of motion of the ankle 
was normal, with no change on repetitive motion.  The 
Veteran's gait is stable without functional limitation, she 
does not have skin or vascular changes, and she has no 
problems raising on her heels or toes.  The examiner stated 
that the Veteran does not have hammertoes or hallux valgus.  
X-rays showed corticated ossific density of the talus of the 
left ankle.  X-rays of the feet were normal.  The diagnosis 
was bilateral foot pain which is likely soft tissue in 
nature.  The examiner stated that it is difficult to 
ascertain the worsening condition as he does not see much 
objective evidence or dysfunction.

The Veteran appeared before a Decision Review Officer (DRO) 
in February 2006.  She testified that her feet ache and get 
tired and that she cannot stand for long periods of time.  
She wears arch supports.  She further testified that her 
condition has progressively worsened as she has had to stop 
working.  The condition limits her activities.  The Veteran 
testified that she has been diagnosed as having arthritis in 
her feet.

A VA outpatient treatment record dated October 2005 shows 
that the Veteran was treated for painful arches of both feet 
when standing for long hours at a time.  She reported 
difficulties walking.  The treating professional stated that 
the Veteran had long, thick, brittle and dystrophic toenails 
on each toe.  The assessment was foot pain, dystrophic 
toenails and difficulty walking.

The Board has considered all of the evidence.  Under DC 5299-
5276, for a higher rating, the Veteran must have a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  The evidence does not show that 
the Veteran's disability picture more closely resembles the 
criteria for a higher rating.  The March 2005 examiner found 
no objective evidence of the disability.  The January 2009 
examiner found minimal to mild hallux valgus.  The Veteran 
reported flare-ups from 1 to 3 times per month.  The Veteran 
reported voluntarily retiring due to foot and back pain, as 
opposed to taking a medical retirement due to the foot 
disability.  

The Board has reviewed this record and must find that, at 
most, the Veteran's disability is moderate, warranting the 
currently assigned 10 percent rating.  

The Board also considered DC 5280 for hallux valgus, but the 
highest disability rating provided under this code is 10 
percent.  38 C.F.R. § 4.71a.  The Board also considered DC 
5284 for foot injuries.  Under this code, a 10 percent rating 
is warranted for moderate disabilities and a 20 percent 
rating is warranted for moderately severe disabilities.  A 30 
percent rating is warranted for severe disabilities.  As 
noted above, the Board finds that the Veteran's disability 
is, at most, moderate in degree, which warrants a 10 percent 
evaluation.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected disorders have resulted in marked interference with 
employment, as noted above she voluntarily retired as opposed 
to taking a medical retirement.  There has also been no 
showing that the service connected disorder has necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) (Vazquez I) rev'd in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) (Vazquez 
II).  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  As with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed all three notice elements and the Vazquez II 
criteria and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  A more 
detailed notice letter was sent in September 2008, thus even 
if the January 2005 letter contains any notice deficiencies, 
the September 2008 and subsequent readjudication of the claim 
via a supplemental statement of the case cured any notice 
errors, resulting in no prejudice to the Veteran.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted statements and was 
afforded VA medical examinations in March 2005 and January 
2009.  Significantly, neither the Veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


